DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/19, 04/14/20, 09/02/20, 09/10/20 and 01/29/21 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 11, 2019 are accepted. 

Specification
	The specification filed March 11, 2019 is accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seetharaman et al. US 2018/0052861 A1 [hereinafter Seetharaman] in view of In re Venner.


	receiving a set of data requirements for a new dataset from a user, the set of data requirements including location information for a data source and a data policy (see paragraph 140: "a user can specify input HUBs", wherein input HUBs are considered as sets of data requirements; furthermore, see paragraph 187-190: HUBs comprising ingest policies defined specifically for each source, i.e. SFDC, FACS, OSCS, therefore, it is implied that location information is included);
generating a configuration file using the received set of data requirement (see paragraphs 87, 132, 142, 146, 263, HUBs are employed for storage Le. of relevant data, metadata, profiles, and moreover, they are employed for configuring i.e. ingestions, wherein a file for storage is implied);
initiating retrieval of the new dataset from the data source using the generated configuration file (see paragraphs 195-203: ingestion takes place wherein adapters enable connection of the ingested data with the corresponding HUBs);
 saving the retrieved dataset in the data repository (see paragraph 189: “during the ingest step, in order to access and ingest the SFDC content, 4 HUB is created in the data lake to receive this content);
identifying and extracting a set of metadata from the retrieved dataset; (see paragraphs 212-215, Figure 7: ingested datasets are employed in seeding the knowledge graph with metadata);

saving the set of metadata and the first classification (see paragraph 215: "the dataset or entity metadata and data are ingested from the source HUB and stored in the data lake": furthermore, at least some temporary storage of the classification is implied); 
retrieving the data policy from the configuration file and converting the data policy into executable code (see paragraphs 146, 192: dataflow pipelines are realized with scripts; furthermore, see paragraphs 149, 197; policy execution);
 processing the retrieved dataset using the executable code to generate a curated dataset (see paragraph 192: "creating 4 pipeline domain-specific language (DSL) script, or by using the guided editor where the user can see the effect an the data at each step and can take advantage of the recommendation service that suggests how the data could be, 6.9., corrected, enriched”, wherein both data correction and enrichment are considered as data curation; furthermore, see paragraph 298: " During a data prep step 693, the ingested data is prepared for example by being de-duplicated, standardized, or enriched"); and 

Seetharaman is silent on automatically implementing/performing the system/method. However, the court held that making/replacing an activity with an automatic means has been insufficient to distinguish over a prior art (see In re Venner). It would have been obvious to one having ordinary skill in the art before the filing date of the invention to implement an automatic means within the system of Seetharaman since the court held making automatic is not sufficient to distinguish over prior art. 

As per claim 9, Seetharaman teaches a system for intelligent data ingestion and governance, the system comprising: (see paragraphs 7178-181, 189: Machine learning related data ingestion to a data lake) a device processor; and a non-transitory computer readable medium storing instructions that are executable by the device processor to implement:
 (see paragraphs 154, 379, 418, 512-516) 
an intelligent governance portal that receives a set of data requirements from a user, the set of data requirements including location information for a data source and a data policy (see paragraph 140: "a user can specify input HUBs", wherein input HUBs are considered as sets of data requirements; furthermore, see paragraph 187-190: HUBs comprising ingest policies defined specifically for each source, i.e. SFDC, FACS, OSCS, therefore, it is implied that location information is included);

a classification module that initiates extracting metadata from the retrieved dataset and classification of the retrieved dataset (see paragraphs 212-215, Figure 7: ingested datasets are employed in seeding the knowledge graph with metadata; furthermore, see paragraph 211: " the following set of steps describes the classification process: ingest and seeding from a main (training) nub; building models and compute col stats and register them for use in classification; classifying datasets or entities, from newly added hubs, including creating a profile/compute col stats; and classifying datasets or entities, to provide a short list of entity models to use based on structure; and classifying datasets or entities, including multiclass classification to compute/predict using the models"); and 
a compliance engine module that automatically generates a compliance engine and controls security of access to the retrieved dataset using the generated compliance engine (see paragraph 98: “security and other features that support secured access to the, e.g., Data Al system").
Seetharaman is silent on automatically implementing/performing the system/method. However, the court held that making/replacing an activity with an automatic means has been insufficient to distinguish over a prior art (see In re Venner). It would have been obvious to one having ordinary skill in the art before the filing date of the invention to implement an automatic 

As per claim 2, Seetharaman further teaches the method wherein retrieving the data policy includes identifying a data policy that is appropriate for the first classification (paragraphs 0096-0101 and 0187-090). 

As per claim 3, Seetharaman further teaches the method wherein the first classification indicates that the retrieved dataset includes sensitive information (paragraphs 0096-0101 and 0187-090).

As per claim 4, Seetharaman further teaches the method wherein the data policy comprises a rule for hiding the sensitive information in the retrieved dataset (paragraphs 0096-0101 and 0187-090).

As per claim 5, Seetharaman further teaches the method wherein the data policy is specified in natural language by the user and wherein converting the data policy into executable code comprises processing the data policy using natural language processing (paragraphs 0096-0101 and 0187-090).  



As per claim 7, Seetharaman further teaches the method wherein retrieving the second data policy includes identifying a data policy that is appropriate for the second classification (paragraphs 0096-0101 and 0187-090).

As per claim 8, Seetharaman further teaches the method wherein context of the retrieved dataset is dependent on relationships with other datasets in the data repository (paragraphs 0096-0101 and 0187-090).  
As per claim 10, Seetharaman further teaches the method wherein the classification module recommends the data policy to the compliance engine module based on the metadata (paragraphs 0096-0101 and 0187-090).  

As per claim 12, Seetharaman further teaches the method wherein the classification of the retrieved dataset is controlled by artificial intelligence processing (paragraphs 0096-0101 and 0187-090).  
As per claim 13, Seetharaman further teaches the method wherein the compliance engine module identifies the data policy for use in the compliance engine based on the metadata (paragraphs 0096-0101 and 0187-090).  
As per claim 14, Seetharaman further teaches the method wherein the system further comprises a data quality control module for monitoring the quality of the dataset (paragraphs 0096-0101 and 0187-090).   
As per claim 15, Seetharaman further teaches the method wherein the system further comprises a module that generates a knowledge graph for the retrieved dataset (paragraphs 0096-0101 and 0187-090).  
As per claim 16, Seetharaman further teaches the method wherein the set of data requirements includes a format for the retrieved dataset (paragraphs 0096-0101 and 0187-090).  

As per claim 18, Seetharaman further teaches the method wherein the compliance engine module can access the metadata for the retrieved dataset on the central repository using the application programming interface (paragraphs 0096-0101 and 0187-090).  
As per claim 19, Seetharaman further teaches the method wherein the compliance engine module retrieves the data policy from the configuration file and converts the data policy into executable code that can be used to process the retrieved data (paragraphs 0096-0101 and 0187-090).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435